Citation Nr: 9934321
Decision Date: 12/08/99	Archive Date: 02/08/00

DOCKET NO. 94-13 720A              DATE DEC 8, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The veteran served on active duty from August 16 to August 29,
1969, with additional service from August 1970 to May 1971.

This case was previously before the Board of Veterans' Appeals
(Board) in January 1999, at which time it was remanded for
additional development. The case is now, once more, before the
Board for appellate review.

FINDINGS OF FACT

1. The record does not establish that the veteran engaged in combat
with the enemy while in service.

2. The record is devoid of corroboration of stressors sufficient to
support a diagnosis of post-traumatic stress disorder resulting
from military service.

3. The medical evidence does not establish a diagnosis of post-
traumatic stress disorder conforming to the provisions of DSM-IV.

CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or aggravated by
active military service, nor is it the result of any incident or
incidents of the veteran's periods of active service. 38 U.S.C.A. 
1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 3.304(f) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of service medical records discloses that, in February
1971, while in service, the veteran was seen for complaints of
"rather intense nervousness," including shaking of the fingers and
hands, and a problem sleeping. At the time of

- 2 -

evaluation, the veteran admitted to some "family problems" which
had been bothering him. The clinical impression was anxiety
reaction.

At the time of a service separation examination in May 1971, a
psychiatric evaluation was within normal limits, and no pertinent
diagnosis was noted.

In February 1992, a Department of Veterans Affairs (VA) psychiatric
examination was accomplished. At the time of evaluation, it was
noted that "no claims file, no service medical records, (and) no
treatment files" were provided. The veteran stated that, when he
first was discharged from the Navy, he had a nine-year period of
employment in waste-water treatment management. Reportedly, he was
"asked to leave because of alcohol abuse."

When questioned regarding his Vietnam service, the veteran stated
that, upon returning to Vietnam from a period of leave, he began
abusing both alcohol and heroin. He subsequently was caught in a
large arrest operation, and given a general discharge under
honorable conditions. The veteran stated that, while in Vietnam, he
saw no direct combat action. While there were some "rocket attacks"
on the base, the veteran sustained no injuries, and denied that he
was involved in or close to any particular traumatic events as a
result of the aforementioned rocket attacks. The veteran did recall
one incident where a person "went berserk," and ran down the
hallway outside the barracks "shooting off a weapon into the
rooms." Reportedly, this person was "subsequently killed" due to
his "dangerous behavior." According to the veteran, he had never
experienced any nightmares about his Vietnam experiences, though he
did have some intrusive unwanted thoughts. The veteran reported
that his memory of his Vietnam experiences was a "bit spotty." He
further noted that he experienced a "slight startle reaction," and
felt somewhat uncomfortable in tight quarters. According to the
veteran, his concentration ability was poor. Though his appetite
was satisfactory, his energy level was low. In the veteran's
opinion, his moods since Vietnam had remained "rather flat and
unresponsive, without much pleasure in life." The veteran
contrasted this with his childhood, when he had "everything he
wanted," including the enjoyment of many outdoor activities with
his parents. In the past year, the veteran had reportedly been

- 3 -

in treatment for problems associated with "being a Vietnam Vet," is
well as alcohol abuse.

On mental status examination, the veteran's speech was somewhat
slow in production, tremulous, logical, and fluent. His mood was
rather downcast and despondent, and his affect was flat. There was
no evidence of any thought disorder, or of any psychosis, or
suicidal or homicidal ideation. The veteran was alert and well
oriented, though he had trouble concentrating on mental arithmetic.
Abstraction and judgment tasks were performed "well," and the
veteran's insight was fair. The pertinent diagnoses were "dysthymic
disorder" and alcohol abuse, currently in remission. In the opinion
of the examiner, the veteran appeared to have a long-standing,
rather flattened depressed outlook. There was no evidence of a
stressor sufficient to trigger a post-traumatic stress disorder
reaction, though the veteran did have some mild anxiety and
symptoms which, in the opinion of the examiner, were characteristic
of an agitated feature of his depression.

In correspondence of May 1992, R.J., M.A., M.F.C.C., wrote that the
veteran had first been referred to him in May 1992 and was a
"Vietnam combat veteran who had been experiencing flashbacks,
insomnia, anxiety, isolation, and alcohol abuse." Reportedly,
though the veteran's MOS was that of a water purification
specialist, "there was not a safe place in Vietnam." This was to
say that "mortars and rockets didn't read MOS's." The pertinent
diagnoses were post-traumatic stress disorder; alcohol abuse; and
adjustment disorder with depressed mood.

In November 1992, the veteran was admitted to a VA Medical Center
for treatment of substance abuse. At the time of admission, the
veteran stated that he had last consumed alcohol four days prior to
admission, and was typically drinking "two six-packs of malt liquor
a day." According to the veteran, he first began drinking in 1970,
following receipt of his orders to go to Vietnam. He had
additionally been consuming marijuana on a daily basis, and using
cocaine. According to the veteran, while in Vietnam, he ran a
portable water plant. He was not involved in combat, but reported
"strong feelings around the experience nevertheless." The veteran
stated that he did not want to go to Vietnam, and coped with his
discomfort in being

- 4 - 

there by heavily consuming drugs. According to the veteran, he was
not exposed to traumatic events while there. The pertinent
diagnoses were alcohol dependence and polysubstance abuse, with
rehabilitation.

In August 1993, the veteran was once again admitted to a VA Medical
Center for treatment of substance abuse. At the time of admission,
the veteran complained of, among other things, certain post-
traumatic stress disorder symptoms, including flashbacks, memories,
hypervigilance, and possible dissociative episodes. He additionally
commented that, while he had been "fired upon in combat," he was
not wounded.

On mental status examination, the veteran's affect was blunted, and
his mood was euthymic. His speech was within normal limits, and his
thought processes were coherent, without problems. At the time of
evaluation, the veteran exhibited no idiosyncratic thinking or
delusional material. He was well oriented, and his attention seemed
adequate. The veteran's memory was intact for immediate, recent,
and remote recall. Interpretation of abstractions was likewise
adequate, and his judgment and insight were deemed fair. In the
opinion of the examiner, the veteran showed no suicidal or
homicidal ideation. The pertinent diagnoses were alcohol and
marijuana dependence, with rehabilitation.

On VA psychiatric examination in September 1993, it was noted that
the veteran's history was "essentially in accord" with that
presented at the time of a previous VA psychiatric examination in
1992. Some added features, however, included a report that the
veteran had entered the United States Navy Reserve as a means of
not being sent to Vietnam, and was "extremely dismayed and
frightened" when he in fact was sent to Vietnam. The veteran stated
that he ran a portable water plant near the main military base at
Cam Ranh Bay, and that, while there, was subjected to mortar and
rocket attacks on several occasions. He further stated that, while
during these attacks, he did not witness any casualties, there was
an "aura of fear surrounding his time there." The veteran once
again described the incident in which another serviceman "went
berserk," running down the hallway outside the Barracks shooting
his weapon. According to the veteran, he and other sailors were
ordered to

- 5 -

open-fire on this man, who was subsequently killed during this
episode of "being berserk."

Noted during the course of evaluation was that the veteran's claims
folder contained a request for authorization for treatment from a
private practitioner, reporting that the veteran had entered into
treatment with him in May 1992. The report from this practitioner
was "very limited" in terms of significant specific stressors,
though it did diagnose a post-traumatic stress disorder, apparently
on the basis of the veteran's having been stationed in Vietnam. The
veteran's claims folder contained no other information pertinent to
his claim for post-traumatic stress disorder.

During the course of psychiatric evaluation, it was noted that the
veteran's main functions were his involvement in therapy, and his
recovery from alcohol abuse problems. The veteran did acknowledge
episodic feelings of depression, though flashbacks or memories
about Vietnam were "quite rare." The dreams which the veteran
related to Vietnam were "fearful dreams" regarding his being back
in the military, but made no reference to any specific traumatic
episode.

On mental status examination, the veteran's speech was clear,
coherent, and goal- directed, and though occasionally somewhat
faltering or hesitant, logically constructed. His affect was
somewhat flat, but always appropriate to content. His mood was
fair, and he was hopeful regarding the future. The veteran's
sensorium was clear, and he was alert and well oriented. Recent,
immediate, and remote memory was within normal limits, and there
was a good ability to abstract and generalize. Cognitive and
performance abilities were within normal limits. The veteran's
insight was limited, though his judgment was conventionally intact.
The pertinent diagnoses were dysthymic disorder, and polysubstance
abuse, primarily alcohol and marijuana, in remission for three
months. In the opinion of the examiner, though the veteran had
experienced some mildly traumatic episodes in Vietnam, the bulk of
his trauma appeared to consist of his own preexisting fears
regarding combat and being stationed in an area near the combat
zone. The veteran had somewhat limited exposure to trauma, but had
nonetheless been left with an ongoing sense of fearfulness. He had
begun using alcohol and other substances

6 - 

while in Vietnam, and had continued this pattern of substance abuse
and dependence to the present day.

VA and Vet Center records covering the period from October 1993 to
April 1995 show treatment during that time for various problems,
including post-traumatic stress disorder. In a clinical record of
February 1994, there was noted a clinical assessment of alcohol
dependence, rule out post-traumatic stress disorder. Additionally
noted was that the veteran's memory impairment was of an unknown
etiology, though perhaps due to alcohol abuse.

In correspondence of September 1994, a VA physician wrote that the
veteran had been evaluated for admission to the outpatient post-
traumatic stress disorder clinical team in February 1994.
Reportedly, the veteran had been referred for medication treatment,
and treated with such medications from April 1994 to the present.
Currently, the veteran was being prescribed an antidepressant and
anti-anxiety agent, as well as an adversive drug to inhibit his
impulse to drink alcohol.

In a private Psychosocial Assessment dated in October 1995, it was
noted that the veteran was suffering from general anxiety, with
depressed mood, and "classic post- traumatic stress disorder
symptoms," including emotional numbing, recurrent experiencing of
traumatic episodes, startle response, etc. The veteran's thought
processes were disrupted by concentration deficits, and difficulty
with short-term memory. There was a history of suicidal and
homicidal ideation, as, well as violent tendencies. The diagnostic
impressions were post-traumatic stress disorder; alcohol
dependence; and recurrent major depression. In the opinion of the
examiner, the veteran was suffering from "significant difficulty"
related to post-traumatic stress disorder and depression.

In correspondence of July 1996, the veteran's private physician
reported that the veteran had been his patient for the past seven
years, and that he suffered from post- traumatic stress disorder,
as well as depression, and intermittent bouts of alcohol abuse.

7 -

In an outpatient treatment record of late August 1996, a VA staff
psychologist wrote that a review of the veteran's chart showed
"multiple diagnoses" of post-traumatic stress disorder. The
clinical assessment was "anxious, blocked speech fluency,
considerate man."

In correspondence of September 1996, a private Combat Veterans
Relapse Prevention Counselor wrote that the veteran had been a
"client" since January 1995, and had been seen in both individual
and "PTSD group therapy." Reportedly, the veteran was being treated
for "extreme symptoms" of combat-related post-traumatic stress
disorder, as well as other related disorders, such as major
depression.

In a letter of September 1996, the veteran's private physician
wrote that he had been treating the veteran since 1988 and that the
veteran suffered from "chronic major depression, as well as post-
traumatic stress disorder, which was military service- related. "

On VA psychiatric examination in November 1996, it was noted that
the veteran's claims folder was available, and had been reviewed.
Reportedly, the veteran's military history showed certain
"inconsistencies," in that, at one point, the veteran stated that
he had shot and killed a sailor who had gone out of control, but
later stated that the sailor in question had been killed by the
military police. The veteran commented that, in his dreams, he
sometimes felt as if he were being chased, though he denied any
Vietnam content or combat content to these dreams. According to the
veteran, he suffered from intrusive thoughts regarding his
financial difficulties and "what would happen to him in the
future," but not from any thoughts regarding Vietnam. Regarding his
service in Vietnam, the veteran stated that the only thing that
might set off some memories regarding his past experiences was
"nighttime" due to the fact that he had been on duty at night, with
"Harkness" and a "sense of danger all around him," even though he
himself was not injured. Though there were occasional rocket and
mortar attacks, the veteran was not in circumstances to be directly
injured or affected, or to see others who were injured by these
attacks.

8 - 

On mental status examination, the veteran's speech was fluent and
logically constructed. His mood was anxious and despondent, though
there was no psychotic thinking, or any suicidal or homicidal
ideation. The veteran was alert and well oriented, and abstracted
proverbs well. During the course of evaluation, he showed some
difficulty in performing mental arithmetic. Further noted was that
the veteran's insight was fair. The pertinent diagnoses were major
depression and alcohol abuse, in remission. In the opinion of the
examiner, the veteran met the criteria for a dysthymic, depressive
disorder, with considerable associated agitation and anxiety. The
examiner did not believe that the veteran met the criteria for post-
 traumatic stress disorder, this conclusion being reached on
essentially the same basis as that described on previous
psychiatric examinations.

Analysis

As regards the issue of service connection for post-traumatic
stress disorder, the Board is of the opinion that the veteran's
claim is well grounded. 38 U.S.C.A. 5107(a) (West 1991 & Supp.
1998). That is, the Board finds that he has presented a claim which
is plausible. The Board is also satisfied that all relevant facts
have been properly developed. No further assistance to the veteran
is required in order to comply with the duty to assist him mandated
by 38 U.S.C.A. 5107(a) (West 1991 & Supp. 1998).

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A.1110, 1131 (West 1991 & Supp. 1998). Moreover,
where a veteran served ninety (90) days or more during a period of
war, and a psychosis becomes manifest to a degree of 10 percent
within one year from date of termination of such service, such
disease shall be presumed to have been incurred in service, even
though there is no evidence of such disease during the period of
service. This presumption is rebuttable by affirmative evidence to
the contrary. 38 U.S.C.A.  1101, 1112, 1113 (West 1991 & Supp.
1998); 38 C.F.R. 3.307, 3.309 (1998).

9 -

Prior to March 7, 1997, service connection for post-traumatic
stress disorder required medical evidence establishing a clear
diagnosis of the condition, credible supporting evidence that the
claimed inservice stressor actually occurred, and a link,
established by medical evidence, between current symptomatology and
the claimed inservice stressor. If the claimed stressor was related
to combat, service department evidence that the veteran engaged in
combat, or that the veteran wa@s awarded the Purple Heart, Combat
Infantryman Badge, or similar combat citations would be accepted,
in the absence of evidence to the contrary, as conclusive evidence
of the claimed inservice stressor. 38 C.F.R. 3.304(f).

Effective March 7, 1997, service connection for post-traumatic
stress disorder requires medical evidence diagnosing the condition
in accordance with 38 C.F.R. 4.125(a); a link, established by
medical evidence, between current symptoms and an inservice
stressor, and credible supporting evidence that the claimed
inservice stressor occurred. If the evidence establishes that the
veteran engaged in combat with the enemy, and the claimed stressor
is related to that combat, in the absence of clear and convincing
evidence to the contrary, and provided that the claimed stressor is
consistent with the circumstances, conditions or hardships of the
veteran's service, the veteran's lay testimony alone may establish
the incurrence of the claimed inservice stressor. 38 C.F.R.
3.304(f).

In the case at hand, service medical records do not demonstrate the
existence of a chronic post-traumatic stress disorder. While in
February 1971, during the veteran's period of active service, he
was seen for what was described at that time as an "anxiety
reaction," as of the time of the veteran's service separation
examination in May 1971, a psychiatric evaluation was within normal
limits, and no pertinent diagnosis was noted. On VA psychiatric
examination in February 1992, the veteran denied any direct combat
involvement. The pertinent diagnoses noted at that time were
dysthymic disorder, and alcohol abuse, currently in remission. In
the opinion of the examiner, there was insufficient evidence of
stressors sufficient to trigger a post-traumatic stress disorder
reaction. A subsequent VA psychiatric examination, conducted, at
the veteran's request, in September 1993, was likewise negative for
a diagnosis of post-traumatic stress disorder, finding, once again,
diagnoses of a

- 10 - 

dysthymic disorder and polysubstance abuse. A recent VA psychiatric
examination, conducted in November 1996, following a full review of
the veteran's claims folder, yielded diagnoses of major depression
and alcohol abuse, in remission, with a comment that the veteran
met the criteria for a dysthymic, depressive disorder, but not for
post-traumatic stress disorder.

The Board observes that, on various and repeated occasions, the
veteran's catalogue of stressors has shown more than a few
"inconsistencies." Moreover, various attempts to verify these
stressors have proven unsuccessful. At present, there exists no
corroboration of the veteran's statements regarding his inservice
stressors in the Republic of Vietnam. Nor there is documented
evidence that the veteran, during his period of service in Vietnam,
at any time engaged in combat with the enemy.

The Board acknowledges that, based on certain VA and private
clinical records, the veteran has in the past received diagnoses of
post-traumatic stress disorder. However, these diagnoses appear to
have been based almost exclusively on history provided by the
veteran. See LeShore v. Brown, 8 Vet. App. 406 (1995). Based on a
full review of the evidence of record, the weight of that evidence
is clearly against the veteran's claim for service connection for
post-traumatic stress disorder. The reason for this disposition is
that the majority of the psychiatric opinions fail to find PTSD.
These examination reports and opinions have far more probative
value because of the depth of their investigation than the brief
ultimate declarations of Dr. B.

ORDER

Service connection for post-traumatic stress disorder is denied.

John E. Ormond,, Jr.
Member, Board of Veterans' Appeal

- 11 -



